423 F.2d 715
Carl W. RAMSEY, Petitioner-Appellant,v.H. J. CARDWELL, Warden, Respondent-Appellee.
No. 19508.
United States Court of Appeals, Sixth Circuit.
March 24, 1970.

Lawrenc V. Cox (court appointed), Lakewood, Ohio, on brief for petitioner-appellant.
Stephen M. Miller, Columbus, Ohio, for respondent-appellee; Paul W. Brown, Atty. Gen., Leo J. Conway, Asst. Atty. Gen., Columbus, Ohio, on the brief.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.
PER CURIAM.


1
Petitioner appeals from an order denying a petition for writ of habeas corpus.  He was arrested on or about July 6, 1965, on the charge of murdering his common law wife, and was convicted by a three-judge Ohio court.  The three-judge court recommended mercy and he was sentenced to life imprisonment.  The conviction was affirmed by the Ohio Court of Appeals.  State v. Ramsey, 9 Ohio App. 2d 345, 224 N.E.2d 914.  An appeal to the Supreme Court of Ohio was dismissed by that court on the ground that no substantial constitutional question was involved.


2
The principal question on appeal is whether the confession of petitioner was obtained in conformity with the requirements of Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977.  We agree with the District Court and the Ohio Court of Appeals that petitioner was advised that he might be charged with murder, that anything he might say could be used against him at the trial, and that he had the right to remain silent.  He was given the opportunity to consult with his attorney and availed himself of this right before he was questioned concerning the death of his wife.  We hold that there was compliance with the standards of Escobedo.


3
All the other contentions made by petitioner have been considered and are found to be without merit.


4
Affirmed.